Fourth Court of Appeals
                                San Antonio, Texas
                                      January 7, 2022

                                   No. 04-21-00402-CV

                                   Yvondia JOHNSON,
                                       Appellant

                                             v.

                           BEXAR APPRAISAL DISTRICT,
                                    Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021-CI-02537
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER

        Appellant's First Unopposed Motion for Extension of Time to File Appellant's Reply
Brief is GRANTED. Appellant is ORDERED to file her reply brief no later than February 18,
2022.

      It is so ORDERED on January 7, 2022.
                                                        PER CURIAM



      ATTESTED TO: __________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT